
	
		II
		Calendar No. 785
		110th CONGRESS
		2d Session
		S. 827
		[Report No. 110–353]
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Kerry (for himself,
			 Mr. Kennedy, and
			 Mr. Sununu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Freedom’s Way National Heritage Area in
		  the States of Massachusetts and New Hampshire, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom’s Way National Heritage Area
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds as follows:
				(1)The cultural and
			 natural legacies of an area encompassing 37 communities in Massachusetts and 8
			 communities in New Hampshire have made important and distinctive contributions
			 to the national character of America.
				(2)Recognizing and
			 protecting those legacies will help sustain the quality of life in the
			 future.
				(3)Significant
			 legacies of the area include—
					(A)the early
			 settlement of the United States and the early evolution of democratic forms of
			 government;
					(B)the development of
			 intellectual traditions of the philosophies of freedom, democracy, and
			 conservation;
					(C)the evolution of
			 social ideas and religious freedom;
					(D)the role of
			 immigrants and industry in contributing to ethnic diversity;
					(E)Native American
			 and African American resources; and
					(F)the role of
			 innovation and invention in cottage industries.
					(4)The communities in
			 the area know the value of the legacies but need a cooperative framework and
			 technical assistance to achieve important goals by working together.
				(5)There is a Federal
			 interest in supporting the development of a regional framework to assist the
			 States, local governments, local organizations, and other persons in the region
			 with conserving, protecting, and bringing recognition to the heritage of the
			 area for the educational and recreational benefit of future generations of
			 Americans.
				(6)Significant
			 examples of the area’s resources include—
					(A)Walden Pond State
			 Reservation in Concord, Massachusetts;
					(B)Minute Man
			 National Historical Park in the State of Massachusetts;
					(C)Shaker Villages in
			 Shirley and Harvard in the State of Massachusetts;
					(D)Wachusett Mountain
			 State Reservation, Fitchburg Art Museum, and Barrett House in New Ipswich, New
			 Hampshire; and
					(E)Beaver Brook Farms
			 and Lost City of Monson in Hollis, New Hampshire.
					(7)The study entitled
			 Freedom’s Way Heritage Area Feasibility Study, prepared by the
			 Freedom’s Way Heritage Association, Inc., and the Massachusetts Department of
			 Environmental Management, demonstrates that there are sufficient nationally
			 distinctive historical resources necessary to establish the Freedom’s Way
			 National Heritage Area.
				(8)The Freedom’s Way
			 Heritage Association, Inc., should oversee the development of the Freedom’s Way
			 National Heritage Area.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to foster a close
			 working relationship between the Secretary and all levels of government, the
			 private sector, and local communities in the States of Massachusetts and New
			 Hampshire;
				(2)to assist the
			 entities referred to in paragraph (1) in preserving the special historic
			 identity of the Heritage Area; and
				(3)to manage,
			 preserve, protect, and interpret the cultural, historical, and natural
			 resources of the Heritage Area for the educational and inspirational benefit of
			 future generations.
				3.DefinitionsIn this Act:
			(1)Heritage
			 AreaThe term Heritage Area means the Freedom’s Way
			 National Heritage Area established by section 4(a).
			(2)Management
			 EntityThe term management entity means the
			 management entity for the Heritage Area designated by section 4(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under section 5.
			(4)MapThe
			 term Map means the map entitled _____________,
			 numbered ______________ and dated _________.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Freedom’s way
			 national Heritage Area
			(a)EstablishmentThere
			 is established the Freedom’s Way National Heritage Area in the States of
			 Massachusetts and New Hampshire.
			(b)Boundaries
				(1)In
			 generalThe Heritage Area shall consist of the land within the
			 boundaries of the Heritage Area, as depicted on the Map.
				(2)RevisionThe
			 boundaries of the Heritage Area may be revised if the revision is—
					(A)proposed in the
			 management plan;
					(B)approved by the
			 Secretary in accordance with section 5(c); and
					(C)placed on file in
			 accordance with subsection (c).
					(c)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary shall publish in the Federal Register a legal
			 description of the Heritage Area.
				(2)AvailabilityThe
			 Map shall be on file and available for public inspection in the appropriate
			 offices of the National Park Service.
				(d)Management
			 EntityThe Freedom’s Way Heritage Association, Inc. shall serve
			 as the management entity for the Heritage Area.
			5.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the management entity shall develop and submit to the Secretary for
			 approval a management plan for the Heritage Area that presents comprehensive
			 recommendations and strategies for the conservation, funding, management, and
			 development of the Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)take into
			 consideration and coordinate Federal, State, and local plans to present a
			 unified historic preservation and interpretation plan;
				(2)involve residents,
			 public agencies, and private organizations in the Heritage Area;
				(3)describe actions
			 that units of government and private organizations recommend for the protection
			 of the resources of the Heritage Area;
				(4)identify existing
			 and potential sources of Federal and non-Federal funding for the conservation,
			 management, and development of the Heritage Area; and
				(5)include—
					(A)an inventory of
			 the cultural, historic, natural, or recreational resources contained in the
			 Heritage Area, including a list of property that—
						(i)is related to the
			 themes of the Heritage Area; and
						(ii)should be
			 conserved, restored, managed, developed, or maintained;
						(B)a recommendation
			 of policies for resource management and protection that—
						(i)apply appropriate
			 land and water management techniques;
						(ii)develop
			 intergovernmental cooperative agreements to manage and protect the cultural,
			 historic, and natural resources and recreation opportunities of the Heritage
			 Area; and
						(iii)support economic
			 revitalization efforts;
						(C)a program of
			 strategies and actions to implement the management plan that—
						(i)identifies the
			 roles of agencies and organizations that are involved in the implementation of
			 the management plan and the role of the management entity; and
						(ii)includes—
							(I)restoration and
			 construction plans or goals;
							(II)a program of
			 public involvement;
							(III)annual work
			 plans; and
							(IV)annual
			 reports;
							(D)an analysis of
			 ways in which Federal, State, and local programs may best be coordinated to
			 promote the purposes of this Act;
					(E)an interpretive
			 and educational plan for the Heritage Area;
					(F)any revisions
			 proposed by the management entity to the boundaries of the Heritage Area and
			 requested by the affected local government; and
					(G)a process to
			 provide public access to the management entity for the purpose of attempting to
			 resolve informally any disputes arising from the management plan.
					(c)Failure To
			 submitIf the management entity fails to submit the management
			 plan to the Secretary in accordance with subsection (a), the Heritage Area
			 shall no longer qualify for Federal funding.
			(d)Approval or
			 disapproval of management plan
				(1)In
			 generalNot later than 90 days after receipt of the management
			 plan under subsection (a), the Secretary shall approve or disapprove the
			 management plan.
				(2)CriteriaIn
			 determining whether to approve the management plan, the Secretary shall
			 consider whether—
					(A)the management
			 entity afforded adequate opportunity, including public hearings, for public and
			 governmental involvement in the preparation of the management plan;
					(B)the resource
			 protection and interpretation strategies contained in the management plan would
			 adequately protect the cultural and historic resources of the Heritage Area;
			 and
					(C)the Secretary has
			 received adequate assurances from the appropriate State and local officials
			 whose support is needed to ensure the effective implementation of the State and
			 local aspects of the management plan.
					(3)Action following
			 disapprovalIf the Secretary disapproves the management plan
			 under paragraph (1), the Secretary shall—
					(A)advise the
			 management entity in writing of the reasons for the disapproval;
					(B)make
			 recommendations for revisions to the management plan; and
					(C)not later than 60
			 days after the receipt of any proposed revision of the management plan from the
			 management entity, approve or disapprove the proposed revision.
					(e)Amendments
				(1)In
			 generalIn accordance with subsection (b), the Secretary shall
			 approve or disapprove each amendment to the management plan that the Secretary
			 determines may make a substantial change to the management plan.
				(2)Use of
			 fundsFunds made available under this Act shall not be expended
			 by the management entity to implement an amendment described in paragraph (1)
			 until the Secretary approves the amendment.
				6.Authorities,
			 duties, and prohibitions of the Management Entity
			(a)AuthoritiesThe
			 Management Entity may, for purposes of preparing and implementing the
			 management plan, use funds made available under this Act to—
				(1)make grants to,
			 and enter into cooperative agreements with, the States of Massachusetts and New
			 Hampshire (including a political subdivision), a nonprofit organization, or any
			 person;
				(2)hire and
			 compensate staff;
				(3)obtain funds from
			 any source (including a program that has a cost-sharing requirement);
			 and
				(4)contract for goods
			 and services.
				(b)Duties of the
			 Management EntityIn addition to developing the management plan,
			 the management entity shall—
				(1)give priority to
			 the implementation of actions, goals, and strategies set forth in the
			 management plan, including assisting units of government and other persons
			 in—
					(A)carrying out the
			 programs that recognize and protect important resource values in the Heritage
			 Area;
					(B)encouraging
			 economic viability in the Heritage Area in accordance with the goals of the
			 management plan;
					(C)establishing and
			 maintaining interpretive exhibits in the Heritage Area;
					(D)developing
			 recreational and educational opportunities in the Heritage Area;
					(E)increasing public
			 awareness of and appreciation for the cultural, historical, and natural
			 resources of the Heritage Area;
					(F)restoring historic
			 buildings that are—
						(i)located in the
			 Heritage Area; and
						(ii)relate to the
			 themes of the Heritage Area; and
						(G)installing
			 throughout the Heritage Area clear, consistent, and appropriate signs
			 identifying public access points and sites of interest;
					(2)prepare and
			 implement the management plan while considering the interests of diverse units
			 of government, businesses, private property owners, and nonprofit groups within
			 the Heritage Area;
				(3)conduct public
			 meetings at least quarterly regarding the development and implementation of the
			 management plan;
				(4)for any fiscal
			 year for which Federal funds are received under this Act—
					(A)submit to the
			 Secretary a report that describes, for the year—
						(i)the
			 accomplishments of the management entity;
						(ii)the expenses and
			 income of the management entity; and
						(iii)each entity to
			 which a grant was made;
						(B)make available for
			 audit by Congress, the Secretary, and appropriate units of government, all
			 records pertaining to the expenditure of the funds and any matching funds;
			 and
					(C)require, for all
			 agreements authorizing expenditure of Federal funds by any entity, that the
			 receiving entity make available for audit all records pertaining to the
			 expenditure of the funds.
					(c)Prohibition on
			 the acquisition of real propertyThe management entity shall not
			 use Federal funds made available under this Act to acquire real property or any
			 interest in real property.
			7.Technical and
			 financial assistance; other Federal agencies
			(a)Technical and
			 financial assistance
				(1)In
			 generalOn the request of the management entity, the Secretary
			 may provide technical and financial assistance for the development and
			 implementation of the management plan.
				(2)Priority for
			 assistanceIn providing assistance under paragraph (1), the
			 Secretary shall give priority to actions that assist in—
					(A)conserving the
			 significant cultural, historic, and natural resources of the Heritage Area;
			 and
					(B)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
					(3)Spending for
			 non-federal propertyThe management entity may expend Federal
			 funds made available under this Act on nonfederally owned property that
			 is—
					(A)identified in the
			 management plan; or
					(B)listed or eligible
			 for listing on the National Register of Historic Places.
					(4)Other
			 assistanceThe Secretary may enter into cooperative agreements
			 with public and private organizations to carry out this subsection.
				(b)Other Federal
			 agenciesAny Federal entity conducting or supporting an activity
			 that directly affects the Heritage Area shall—
				(1)consider the
			 potential effect of the activity on the purposes of the Heritage Area and the
			 management plan;
				(2)consult with the
			 management entity regarding the activity; and
				(3)to the maximum
			 extent practicable, conduct or support the activity to avoid adverse effects on
			 the Heritage Area.
				8.Land use
			 regulation; applicability of Federal law
			(a)Land use
			 regulation
				(1)In
			 generalThe management entity shall provide assistance and
			 encouragement to State and local governments, private organizations, and
			 persons to protect and promote the resources and values of the Heritage
			 Area.
				(2)EffectNothing
			 in this Act—
					(A)affects the
			 authority of the State or local governments to regulate under law any use of
			 land; or
					(B)grants any power
			 of zoning or land use to the management entity.
					(b)Private
			 property
				(1)In
			 generalThe management entity shall be an advocate for land
			 management practices consistent with the purposes of the Heritage Area.
				(2)EffectNothing
			 in this Act—
					(A)abridges the
			 rights of any person with regard to private property;
					(B)affects the
			 authority of the State or local government regarding private property;
			 or
					(C)imposes any
			 additional burden on any property owner.
					9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be authorized to be
			 appropriated for any fiscal year.
			(b)Cost-sharing
			 requirementThe Federal share of the total cost of any activity
			 assisted under this Act shall be not more than 50 percent.
			10.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of the enactment of this Act.
		
	
		1.Short titleThis Act may be cited as the
			 Freedom’s Way National Heritage Area
			 Act.
		2.PurposesThe purposes of this Act are—
			(1)to foster a close working
			 relationship between the Secretary and all levels of government, the private
			 sector, and local communities in the States of Massachusetts and New
			 Hampshire;
			(2)to assist the entities
			 described in paragraph (1) to preserve the special historic identity of the
			 Heritage Area; and
			(3)to manage, preserve,
			 protect, and interpret the cultural, historic, and natural resources of the
			 Heritage Area for the educational and inspirational benefit of future
			 generations.
			3.DefinitionsIn this Act:
			(1)Heritage
			 AreaThe term Heritage Area means the Freedom’s Way
			 National Heritage Area established by section 4(a).
			(2)Local coordinating
			 entityThe term local coordinating entity means the
			 local coordinating entity for the Heritage Area designated by section
			 4(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under section 5(a)(1).
			(4)MapThe
			 term map means the map entitled Freedom’s Way National
			 Heritage Area, numbered T04/80,000, and dated July 2007.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Establishment
			(a)In
			 generalThere is established the Freedom’s Way National Heritage
			 Area in the States of Massachusetts and New Hampshire.
			(b)Boundaries
				(1)In
			 generalThe boundaries of the Heritage Area shall be as generally
			 depicted on the map.
				(2)RevisionThe
			 boundaries of the Heritage Area may be revised if the revision is—
					(A)proposed in the
			 management plan;
					(B)approved by the Secretary
			 in accordance with section 6(d); and
					(C)placed on file in
			 accordance with subsection (c).
					(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service and the local
			 coordinating entity.
			(d)Local coordinating
			 entityThe Freedom's Way Heritage Association, Inc., shall be the
			 local coordinating entity for the Heritage Area.
			5.Duties and authorities
			 of local coordinating entity
			(a)Duties of the local
			 coordinating entityTo further the purposes of the Heritage Area,
			 the local coordinating entity shall—
				(1)prepare, and submit to
			 the Secretary, in accordance with section 6, a management plan for the Heritage
			 Area;
				(2)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
					(A)carrying out programs and
			 projects that recognize and protect important resource values within the
			 Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
					(C)developing recreational
			 and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of, and appreciation for, natural, historic, and cultural resources
			 of the Heritage Area;
					(E)protecting and restoring
			 historic buildings in the Heritage Area that are consistent with the themes of
			 the Heritage Area; and
					(F)ensuring that signs
			 identifying points of public access and sites of interest are posted throughout
			 the Heritage Area;
					(3)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
				(4)conduct meetings open to
			 the public at least quarterly regarding the development and implementation of
			 the management plan;
				(5)submit an annual report
			 to the Secretary for each fiscal year for which the local coordinating entity
			 receives Federal funds under this Act specifying—
					(A)the accomplishments of
			 the local coordinating entity;
					(B)the expenses and income
			 of the local coordinating entity;
					(C)the amounts and sources
			 of matching funds;
					(D)the amounts leveraged
			 with Federal funds and sources of the leveraged funds; and
					(E)grants made to any other
			 entities during the fiscal year;
					(6)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 Act, all information pertaining to the expenditure of the funds and any
			 matching funds;
				(7)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
				(8)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area.
				(b)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan, use Federal
			 funds made available under this Act to—
				(1)make grants to the States of Massachusetts
			 and New Hampshire, political subdivisions of the States, nonprofit
			 organizations, and other persons;
				(2)enter into cooperative agreements with, or
			 provide technical assistance to, the States of Massachusetts and New Hampshire,
			 political subdivisions of the States, nonprofit organizations, Federal
			 agencies, and other interested parties;
				(3)hire and compensate
			 staff;
				(4)obtain funds or services
			 from any source, including funds and services provided under any other Federal
			 law or program;
				(5)contract for goods or
			 services; and
				(6)support activities of
			 partners and any other activities that further the purposes of the Heritage
			 Area and are consistent with the approved management plan.
				(c)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds received under this Act to acquire any interest in real
			 property.
			(d)Use of funds for
			 non-Federal propertyThe local coordinating entity may use
			 Federal funds made available under this Act to assist non-Federal property that
			 is—
				(1)described in the
			 management plan; or
				(2)listed, or eligible for
			 listing, on the National Register of Historic Places.
				6.Management plan
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 made available to develop the management plan, the local coordinating entity
			 shall submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
			(b)RequirementsThe
			 management plan for the Heritage Area shall—
				(1)describe comprehensive
			 policies, goals, strategies, and recommendations for the conservation, funding,
			 management, and development of the Heritage Area;
				(2)take into consideration
			 existing State, county, and local plans in the development and implementation
			 of the management plan;
				(3)provide a framework for
			 coordination of the plans considered under paragraph (2) to present a unified
			 historic preservation and interpretation plan;
				(4)contain the contributions
			 of residents, public agencies, and private organizations within the Heritage
			 Area;
				(5)include a description of
			 actions and commitments that governments, private organizations, and citizens
			 plan to take to protect, enhance, and interpret the natural, historic, scenic,
			 and cultural resources of the Heritage Area;
				(6)specify existing and
			 potential sources of funding or economic development strategies to conserve,
			 manage, and develop the Heritage Area;
				(7)include an inventory of
			 the natural, historic, and recreational resources of the Heritage Area,
			 including a list of properties that—
					(A)are related to the themes
			 of the Heritage Area; and
					(B)should be conserved,
			 restored, managed, developed, or maintained;
					(8)recommend policies and
			 strategies for resource management that—
					(A)apply appropriate land
			 and water management techniques;
					(B)include the development
			 of intergovernmental and interagency agreements to protect the natural,
			 historic, and cultural resources of the Heritage Area; and
					(C)support economic
			 revitalization efforts;
					(9)describe a program for
			 implementation of the management plan, including—
					(A)restoration and
			 construction plans or goals;
					(B)a program of public
			 involvement;
					(C)annual work plans;
			 and
					(D)annual reports;
					(10)include an analysis of,
			 and recommendations for, ways in which Federal, State, tribal, and local
			 programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this Act;
				(11)include an interpretive
			 plan for the Heritage Area; and
				(12)include a business plan that—
					(A)describes the role,
			 operation, financing, and functions of the local coordinating entity and of
			 each of the major activities described in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
					(c)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this section, the local coordinating entity shall not
			 qualify for additional financial assistance under this Act until the management
			 plan is submitted to, and approved by, the Secretary.
			(d)Approval of management
			 plan
				(1)ReviewNot
			 later than 180 days after the date on which the Secretary receives the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
				(2)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the local coordinating
			 entity represents the diverse interests of the Heritage Area, including
			 governments, natural and historic resource protection organizations,
			 educational institutions, businesses, community residents, and recreational
			 organizations;
					(B)the local coordinating
			 entity has afforded adequate opportunity for public and governmental
			 involvement (including through workshops and public meetings) in the
			 preparation of the management plan;
					(C)the resource protection
			 and interpretation strategies described in the management plan, if implemented,
			 would adequately protect the natural, historic, and cultural resources of the
			 Heritage Area;
					(D)the management plan would
			 not adversely affect any activities authorized on Federal or tribal land under
			 applicable laws or land use plans;
					(E)the Secretary has
			 received adequate assurances from the appropriate State, tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, tribal, and local aspects of the management plan; and
					(F)the local coordinating
			 entity has demonstrated the financial capability, in partnership with others,
			 to carry out the management plan.
					(3)Action following
			 disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the local
			 coordinating entity in writing of the reasons for the disapproval; and
						(ii)may make recommendations
			 to the local coordinating entity for revisions to the management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(4)Amendments
					(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
					(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this Act to implement an amendment to the management plan until
			 the Secretary approves the amendment.
					7.Duties and authorities
			 of the secretary
			(a)Technical and financial
			 assistance
				(1)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis (as determined by the Secretary), to the local
			 coordinating entity to develop and implement the management plan.
				(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under paragraph (1).
				(3)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
					(A)conserving the
			 significant natural, historic, and cultural resources of the Heritage Area;
			 and
					(B)providing educational,
			 interpretive, and recreational opportunities consistent with the purposes of
			 the Heritage Area.
					(b)Evaluation;
			 report
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under section 11, the
			 Secretary shall—
					(A)conduct an evaluation of
			 the accomplishments of the Heritage Area; and
					(B)prepare a report with
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area, in accordance with paragraph (3).
					(2)EvaluationAn evaluation conducted under paragraph
			 (1)(A) shall—
					(A)assess the progress of
			 the local coordinating entity with respect to—
						(i)accomplishing the
			 purposes of this Act for the Heritage Area; and
						(ii)achieving the goals and
			 objectives of the approved management plan for the Heritage Area;
						(B)analyze the Federal,
			 State, local, and private investments in the Heritage Area to determine the
			 leverage and impact of the investments; and
					(C)review the management
			 structure, partnership relationships, and funding of the Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 Heritage Area.
					(3)Report
					(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
					(B)Required
			 analysisIf the report prepared under this paragraph recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
						(i)ways in which Federal
			 funding for the Heritage Area may be reduced or eliminated; and
						(ii)the appropriate time
			 period necessary to achieve the recommended reduction or elimination.
						(C)Submission to
			 congressOn completion of a report under this paragraph, the
			 Secretary shall submit the report to—
						(i)the Committee on Energy and Natural
			 Resources of the Senate; and
						(ii)the Committee on Natural Resources of the
			 House of Representatives.
						8.Relationship to other
			 Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 coordinationTo the maximum extent practicable, the head of any
			 Federal agency planning to conduct activities that may have an impact on the
			 Heritage Area is encouraged to consult and coordinate the activities with the
			 Secretary and the local coordinating entity.
			(c)Other federal
			 agenciesNothing in this Act—
				(1)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
				(2)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
				(3)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
				9.Property owners and
			 regulatory protectionsNothing
			 in this Act—
			(1)abridges the rights of
			 any owner of public or private property, including the right to refrain from
			 participating in any plan, project, program, or activity conducted within the
			 Heritage Area;
			(2)requires any property
			 owner to—
				(A)permit public access
			 (including Federal, tribal, State, or local government access) to the property;
			 or
				(B)modify any provisions of
			 Federal, tribal, State, or local law with regard to public access or use of
			 private land;
				(3)alters any duly adopted
			 land use regulations, approved land use plan, or any other regulatory authority
			 of any Federal, State, or local agency, or tribal government;
			(4)conveys any land use or
			 other regulatory authority to the local coordinating entity;
			(5)authorizes or implies the
			 reservation or appropriation of water or water rights;
			(6)diminishes the authority
			 of the States of Massachusetts and New Hampshire to manage fish and wildlife,
			 including the regulation of fishing and hunting within the Heritage Area;
			 or
			(7)creates any liability, or
			 affects any liability under any other law, of any private property owner with
			 respect to any person injured on the private property.
			10.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be made available for
			 any fiscal year.
			(b)AvailabilityFunds
			 made available under subsection (a) shall remain available until
			 expended.
			(c)Cost-sharing
			 requirement
				(1)In
			 generalThe Federal share of the total cost of any activity under
			 this Act shall be not more than 50 percent.
				(2)FormThe
			 non-Federal contribution may be in the form of in-kind contributions of goods
			 or services fairly valued.
				11.Termination of
			 financial assistanceThe
			 authority of the Secretary to provide financial assistance under this Act
			 terminates on the date that is 15 years after the date of enactment of this
			 Act.
		
	
		June 16, 2008
		Reported with an amendment
	
